DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 and 01/15/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 07/01/2019 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claims 1, 8, and 17, only limitations “transmitting information of an event to a second electronic device; receiving state information of the second electronic device from the second electronic device; identifying whether state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and” need to be disclosed by the 
In claims 2, 9-11, and 18, the limitations “wherein the event is receiving at least any one of a text message, a voice message, a multimedia message, an electronic mail, and a call connection request, wherein the information of the event is information for requesting a notification based on the event, and wherein the state information of the second electronic device is information sensed after outputting the notification from the second electronic device” are contingent and they are neither required to be executed nor disclosed by the cited prior art.
In claims 3 and 12, the limitations “wherein receiving the state information of the second electronic device further comprises receiving a message regarding whether the information of the event is confirmed in the second electronic device” are contingent and they are neither required to be executed nor disclosed by the cited prior art.
In claims 4 and 13, the limitations “after providing the event, requesting to delete the information of the event in the second electronic device” are contingent and they are neither required to be executed nor disclosed by the cited prior art.
In claims 7, 16 and 20, the limitations “wherein identifying whether the state information is confirming whether the state information of the first electronic device is sensed if the strength of the short range wireless communication signal based on the state information of the second electronic device is greater than or equal to a pre-set strength” are contingent and they are neither required to be executed nor disclosed by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovitt et al. (Pub. No.: US 2014/0369483, hereinafter, “Lovitt”) in view of Chang et al. (Pub. No.: US 2014/0206287, hereinafter, “Chang”).
Claims 1, 8, 17. Lovitt teaches:
A method in a first electronic device, the method comprising: – in paragraph [0006] (The above summary presents a simplified summary in order to provide a basic understanding of some aspects of the systems and/or methods discussed herein)
transmitting information of an event to a second electronic device;  – in paragraph [0065] (The client device B 104 can then connect to the call server 1002 and attempt to join the call in progress (e.g., by sending the request).)

Lovitt does not explicitly teach:
receiving state information of the second electronic device from the second electronic device; identifying whether state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and providing the event in the first electronic device based on whether the state information of the first electronic device and the state information of the second electronic device correspond to the pre-set state information.
However, Chang teaches:
receiving state information of the second electronic device from the second electronic device; identifying whether state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and – in paragraph [0036] (As shown in FIG. 4, the user for the mobile electronic device 20 in the embodiment holds the mobile electronic device 20 by a hand 50 causing the mobile electronic device 20 to move in space, so as to form a trajectory T2. Since the moving of the mobile electronic devices 
providing the event in the first electronic device based on whether the state information of the first electronic device and the state information of the second electronic device correspond to the pre-set state information. – in paragraph [0037] (In step S330, due to the mobile electronic device 20 is searched by the mobile electronic device 10, the network module 120 of the mobile electronic device 10 automatically establish the proximal wireless network connection 30 between the mobile electronic devices 10 and 20. Thereafter, the mobile electronic device 10 and the mobile electronic device 20 are capable of transmitting data through the proximal wireless network connection 30, in which the transmission direction of data can be bidirectional, which can also be unidirectional, although the invention is not limited thereto.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt with Chang to include receiving state 

Claims 2, 9, 10, 11, 18. Combination of Lovitt and Chang teaches The method of claim 1 – refer to the indicated claim for reference(s).
Lovitt teaches:
wherein the event is receiving at least any one of a text message, a voice message, a multimedia message, an electronic mail, and a call connection request, wherein the information of the event is information for requesting a notification based on the event, and wherein the state information of the second electronic device is information sensed after outputting the notification from the second electronic device. – in paragraph [0065] (The client device B 104 can then connect to the call server 1002 and attempt to join the call in progress (e.g., by sending the request).)

Claims 3, 12. Combination of Lovitt and Chang teaches The method of claim 1 – refer to the indicated claim for reference(s).

Chang further teaches:
wherein receiving the state information of the second electronic device further comprises receiving a message regarding whether the information of the event is confirmed in the second electronic device. – in paragraph [0036] (As shown in FIG. 4, the user for the mobile electronic device 20 in the embodiment holds the mobile electronic device 20 by a hand 50 causing the mobile electronic device 20 to move in space, so as to form a trajectory T2. Since the moving of the mobile electronic devices 10, 20 in space and the formation of the trajectories T1, T2 are substantially the same, that is to say, the control gesture G1 and the control gesture G2 are the same kind of control gestures. Therefore, the mobile electronic device 10 and the mobile electronic device 20 may generate an identical identify code. Hence, when the mobile electronic device 20 receives the connection request including the identify code sent by the mobile electronic device 10, the mobile electronic device 20 confirms that the mobile electronic device 10 is the correct object to be paired with. Then, the mobile electronic device 20 sends the connection reply to the mobile electronic device 10, and the identify code is carried within the connection reply in order for the mobile electronic device 10 to identify.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt with Chang to include wherein receiving the state information of the second electronic device further comprises 

Claims 5, 14. Combination of Lovitt and Chang teaches The method of claim 1 – refer to the indicated claim for reference(s).

Chang further teaches:
wherein identifying whether the state information is comparing whether motion information of the first electronic device and motion information of the second electronic device conform to reference information for a pre-set motion. – in paragraph [0036] (As shown in FIG. 4, the user for the mobile electronic device 20 in the embodiment holds the mobile electronic device 20 by a hand 50 causing the mobile electronic device 20 to move in space, so as to form a trajectory T2. Since the moving of the mobile electronic devices 10, 20 in space and the formation of the trajectories T1, T2 are substantially the same, that is to say, the control gesture G1 and the control gesture G2 are the same kind of control gestures. Therefore, the mobile electronic device 10 and the mobile electronic device 20 may generate an identical identify code. Hence, when the mobile electronic device 20 receives the connection request including the identify code sent by the mobile electronic device 10, the mobile electronic device 20 confirms that the mobile electronic device 10 is the correct object to be paired with. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt with Chang to include wherein identifying whether the state information is comparing whether motion information of the first electronic device and motion information of the second electronic device conform to reference information for a pre-set motion, as taught by Chang, in paragraph [0007], to significantly simplify the operating steps of establishing the connection between the electronic devices so that the occurrence of pairing-up error via the connection may also be prevented, so as to enhance the usage convenience of the electronic device.

Claims 6, 15, 19. Combination of Lovitt and Chang teaches The method of claim 1 – refer to the indicated claim for reference(s).

Chang further teaches:
wherein the state information of the second electronic device is a strength of a short range wireless communication signal between the first electronic device and the second electronic device and provided from the second electronic device, and wherein the state information of the first electronic device is at least one of motion information which is sensed in the first electronic device, input information of a touch or physical key button, user's bodily action information, and the strength of the short range wireless communication signal between the first electronic device and the second electronic device. – in paragraphs [0038], [0039] (For example, if the mobile electronic devices 10 and 20 both have the Bluetooth transmission, the mobile electronic device 10 may search the object to be connected through searching the nearby Bluetooth devices. When the Bluetooth device with the same identify code is found, the mobile electronic device 10 then identifies the Bluetooth device with the same identify code (that is, the mobile electronic device 20) as the object to be connected, and establishes the Bluetooth transmission connection with the mobile electronic device 20. Roughly speaking, after one user applies the control gesture to the own mobile electronic device, another user only has to apply the same control gesture to the own mobile electronic device, and then the connection between the two mobile electronic devices is automatically established.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt with Chang to include wherein the state information of the second electronic device is a strength of a short range wireless communication signal between the first electronic device and the second electronic device and provided from the second electronic device, and wherein the state information of the first electronic device is at least one of motion information which is sensed in the first electronic device, input information of a touch or physical key button, user's bodily action information, and the strength of the short range wireless communication signal between the first electronic device and the second electronic device, as taught by Chang, in paragraph [0007], to significantly simplify the operating steps of establishing the connection between the electronic devices so that the 

Claims 7, 16, 20. Combination of Lovitt and Chang teaches The method of claim 6 – refer to the indicated claim for reference(s).

Chang further teaches:
wherein identifying whether the state information is confirming whether the state information of the first electronic device is sensed if the strength of the short range wireless communication signal based on the state information of the second electronic device is greater than or equal to a pre-set strength. – in paragraph [0042] (Thus, in step S340, the mobile electronic device 10 serves as the master terminal of the proximal wireless network. For example, it is assumed that the network module 120 includes an element (such as a Bluetooth chip) supporting the Bluetooth wireless communication technology, and when the control gesture is detected by the sensor 110, the processor 130 turns on the network module 120 accordingly, so that after the mobile electronic device 10 activates the Bluetooth service, the mobile electronic device 10 may firstly detect whether there are other Bluetooth devices sending the connection request including the same identify code nearby. If not, the mobile electronic device 10 may set itself as the master terminal firstly. Next, the master terminal may take itself as the centre and send the connection request to all around or continue to wait for the connection request sent by other Bluetooth devices, and then 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt with Chang to include wherein identifying whether the state information is confirming whether the state information of the first electronic device is sensed if the strength of the short range wireless communication signal based on the state information of the second electronic device is greater than or equal to a pre-set strength, as taught by Chang, in paragraph [0007], to significantly simplify the operating steps of establishing the connection between the electronic devices so that the occurrence of pairing-up error via the connection may also be prevented, so as to enhance the usage convenience of the electronic device.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovitt et al. (Pub. No.: US 2014/0369483, hereinafter, “Lovitt”) in view of Chang et al. (Pub. No.: US 2014/0206287, hereinafter, “Chang”), and further in view of Barat et al. (Pub. No.: US 2014/0273975, hereinafter, “Barat”).
Claims 4, 13. Combination of Lovitt and Chang teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Lovitt and Chang does not explicitly teach:
further comprising, after providing the event, requesting to delete the information of the event in the second electronic device.
However, Barat teaches
further comprising, after providing the event, requesting to delete the information of the event in the second electronic device.  – in paragraph [0072] (The notification handling system may automatically respond by taking the appropriate action, such as deleting the e-mail, and performing a global dismissal of the notification from the receiving device and any other device to which the notification was routed.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lovitt and Chang with Barat to include further comprising, after providing the event, requesting to delete the information of the event in the second electronic device, as taught by Barat, in paragraphs [0002]-[0031] and [0073]-[0075], to provide an intelligent mechanism for handling notifications by routing the notifications to appropriate device, because many users employ multiple communication devices; however a user typically can only use a single device at any one period of time. A notification message received on a particular device may not be particularly useful in that the particular device may not have capability to respond to the notification and a useful way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449